Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-14 are currently pending.
Election/Restrictions
2.	Applicant's election with traverse of Group I corresponding to claims 1-9 in the reply filed on February 11, 2021 is acknowledged.  Applicant also elects, with traverse, the following single disclosed species for examination:
A) SEQ ID NO: 3 for the exogenous promoters as recited in claims 2 and 10;
B) Pediococcus for the microorganisms as recited in claims 3, 4 and 6; and 
C) USP45 secretion signal peptide for the secretion signal peptides as recited in claims 5, 6 and 11.
The traversal is on the ground(s) that the Markush groupings in the pending claims are proper.  As it pertains to the species election, Applicant’s response is found persuasive.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2021.  The withdrawn claims will absolutely be considered for rejoinder if they are amended to share the special technical feature of the allowed claims. 
Claims 1-9 are currently under examination.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on June 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 is drawn to a microorganism for delivering a drug for treatment of a gastrointestinal disease, wherein the microorganism has been transformed with a gene 
	Dependent claim 9 is drawn to a pharmaceutical composition for prevention or treatment of gastrointestinal disease, comprising the microorganism of claim 1, which produces and secretes a P8 protein having an amino acid sequence represented by SEQ ID NO: 2.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe the invention which has been claimed to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
The claims are broad and require a microorganism and pharmaceutical composition comprising said microorganism for the prevention and treatment of any gastrointestinal 
    PNG
    media_image1.png
    245
    757
    media_image1.png
    Greyscale

The specification, however, does not adequately describe said microorganism correlated to the claimed function.  The specification does state Pediococcus pentosaceus PP P8 strain (KCCM12181P) is used for delivering a drug for treatment of gastrointestinal disease, which expresses and secretes the P8 protein (see bridging pages 10-11). However, it is not clear that said PP P8 strain is created in the way the claimed describes nor is it clear which species of gastrointestinal diseases it is capable of treating and preventing.  Moreover, while the examples describe the construction of systems for over expression and secretion of lactic acid bacteria derived protein, said microorganism do not adequately demonstrate the ability to function as claimed. That is the ability to treat and prevent any and all gastrointestinal diseases.  
Though the specification demonstrates via Example 2 the Evaluation of Anticancer Effect of P8 Protein by Use of an In Vivo Lactic Acid Bacteria Expression/Secretion System. Specifically, as it pertains to colorectal cancer and the use of PP-DDS (PK-P8-ChoS-oriP8): 2-promoter system and PP-DDS (PK-P8-PK-oriP8): 2-promoter system. While the administration of those particular systems reduced the tumor sizes in the groups receiving, colorectal cancer, the treatment thereof, is not sufficient to correlate to prevention nor is it sufficient to correlate to 
It should be noted that dependent claim 7 recites “ the microorganism of claim 1, wherein the gene construct further comprises, downstream of the promoter, a second promoter, a second secretion signal peptide, and a heterologous nucleic acid sequence encoding a second therapeutic peptide, and the second promoter is identical to or different from the first promoter”. It has not been described which specific combination of promoters, signal peptides, therapeutic peptides and heterologous nucleic acid sequences have the ability to treat and prevent  as currently claimed. 
It is imperative that the specification describe the invention which has been claimed to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  The claims are broad and the specification has not provided adequate written description for the composition they envision.  Particularly, as it pertains to being a composition which practically acts as a vaccine and induces protective immunity.  A demonstration of a decreased tumor size does not necessarily correlate to prevention or a protective immune response.  The examples which Applicant relies at best supports the ability to treat colorectal cancer in a subject using a very specific transformed microorganism. It is not clear that the composition as broadly claimed will be effective in preventing any and all gastrointestinal diseases.  
Moreover, as it pertains to the preventative claims, to be a prophylactic composition, said composition must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  The specification does not provide substantive evidence that the broadly claimed method is capable of inducing protective immunity. This 
Additionally, predicting the success of a treatment for all gastrointestinal disorders, or even all gastrointestinal epithelial barrier disorders presents challenges beyond initial screening. For example, Sanger et al. (Therap Adv Gastroenterol. 2010 Sep; 3(5):291-305) teach that for functional gastrointestinal disorders such as irritable bowel syndrome and functional dyspepsia, there are significant challenges to develop new treatments (see e.g. p. 292). There is evidence that even this genus of disorders include complex conditions with multiple factors contributing to pathophysiology (see e.g. p. 292). This diversity in underlying mechanisms result in a low probability that treatments will find widespread clinical benefit (see e.g. p. 292). It has been very difficult to model this group of disorders in animals, since the diseases are so poorly understood (see p. 293). Further, history has seen a notable failure of animal models to predict the effects of new drugs on human pain or discomfort, which are the main symptoms of diseases like irritable bowel and functional dyspepsia (see e.g. page 293). 
Clevelandclinic.org, https://my.clevelandclinic.org/health/articles/7040-gastrointestinal-disorders, 16 pages, accessed May 18, 2021 teaches that Gastrointestinal disorders include such conditions as constipation, irritable bowel syndrome, hemorrhoids, anal fissures, perianal abscesses, anal fistulas, perianal infections, diverticular diseases, colitis, colon polyps and cancer. Many of these can be prevented or minimized by maintaining a healthy lifestyle, 
Increasing the amount of fiber you eat
Exercising regularly
Moving your bowels when you have the urge (resisting the urge causes constipation)
If these treatment methods don't work, laxatives are a temporary solution.
Moreover, treatment for IBS includes:
Avoiding caffeine
Increasing fiber in the diet
Monitoring which foods trigger IBS (and avoiding these foods)
Minimizing stress or learning different ways to cope with stress
Sometimes taking medicines as prescribed by your healthcare provider
Treatment for internal hemorrhoids includes:
Improving bowel habits (such as avoiding constipation, not straining during bowel movements, and moving your bowels when you have the urge).
Your doctor using elastic bands to eliminate the vessels.
Your doctor removing them surgically. Surgery is needed only for a small number of patients with very large, painful, and persistent hemorrhoids.
Initial treatment for anal fissures includes pain medicine, dietary fiber to reduce the occurrence of large, bulky stools, and sitz baths (sitting in a few inches of warm water). If these treatments don't relieve pain, surgery might be needed to repair the sphincter muscle.
Perianal abscesses can occur when the tiny anal glands that open on the inside of the anus become blocked, and the bacteria always present in these glands cause an infection. Treatment includes draining the abscess, usually under local anesthesia in the doctor's office.

Each year 130,000 Americans are diagnosed with colorectal cancer, the second most common form of cancer in the United States. By using a variety of screening tests, it is possible to prevent, detect, and treat the disease long before symptoms appear.
Lastly, there are several types of colitis, conditions that cause an inflammation of the bowel. These include:
Infectious colitis
Ulcerative colitis (cause not known)
Crohn's disease (cause not known)
Ischemic colitis (caused by not enough blood going to the colon)
Radiation colitis (after radiotherapy)
Colitis causes diarrhea, rectal bleeding, abdominal cramps, and urgency (frequent and immediate need to empty the bowels). Treatment depends on the diagnosis, which is made by colonoscopy and biopsy. 	
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description the skilled artisan could not immediately recognize or distinguish members of the claimed method.  Therefore, because the art is unpredictable, in accordance with the Guidelines, the description do not meet the written description requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the use of the phrase “and having a nucleotide sequence represented by SEQ ID NO: 1 and a gene encoding a secretion signal peptide, and expresses and secretes the P8 protein in a gastrointestinal tract.”  It is unclear what is meant by said phrase, as it is not explicitly defined in the specification.  Is the sequence   (SEQ ID NO: 1) in addition to the other components or is the gene encoding the peptide SEQ ID NO: 1?  As written, it is impossible to determine the metes and bounds of the claimed invention.
Conclusion
7.	No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 18, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645